DETAILED ACTION
This office action is in response to Requested for Continued Examination (RCE) filed on 10/08/2021. Claims 1, 15 and 17 have been amended. Claims 3 and 16 have been canceled.  Claims 1-2, 4-15, and 17-19 are pending on this application.

Allowable Subject Matter
Claims 1-2, 4-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art Geary et al. Pub. No. 2016/0064806.
Fig. 2 to Fig. 6 of Geary et al. discloses a method of providing an antenna (158 in Fig. 5) for a vehicle electronic device (140 in Fig. 6), comprising: forming a stylized component (148 in Fig. 2) of a vehicle lamp (Fig. 6, paragraph 0032 discloses tails light), the stylized component (148) including a substrate (148) including an exterior surface (see Fig. 4 for discloses 148 having an exterior surface
154) and an interior surface (see Fig. 4 for discloses substrate 148 having an interior surface 152); coupling a metallic layer (Fig. 4: metallic layer of 152; paragraph 0024) to the interior surface of the substrate (see Fig. 4 for discloses substrate 148 having an interior surface with metallic layer 152) of the stylized component (148 in Fig. 2); mounting the antenna (158 in Fig. 5) on a portion of the vehicle lamp
(Fig. 6); and electrically coupling the metallic layer (metal layer of 148 in Fig. 5) to the antenna (158 in
Fig. 5) such that the metallic layer (metallic layer of 148 in Fig. 5) increases a signal range (paragraph
0008 discloses the range increasing from 22-29 Ghz or 77-81 Ghz of antenna) of the antenna (158) during a wireless communication process (Fig. 2) associated with the vehicle electronic device (156 in
Fig. 5).



With respect to claim 15, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the stylized component includes a bezel or a lens, and the lamp includes a housing to which the stylized component is supported. 
With respect to claim 17, in addition to other elements in the claim, prior art considered individual or combination does not teach:   wherein the stylized component includes a bezel or a lens, and the lamp includes a housing to which the stylized component is supported. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/15/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845